Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2019

                                      No. 04-19-00808-CV

         IN THE INTEREST OF K.E.R., K.R.R., Q.A.R., AND M.C., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00816
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed his notice
of appeal on November 15, 2019. Accordingly, the reporter’s record was due ten days later on
November 25, 2019. See TEX. R. APP. P. 26.1(b), 35.1(b). The record was not filed. On
November 26, the Clerk of this court notified Elva Chapa by letter that she is the court reporter
responsible for timely filing the reporter’s record, and the record had not been filed. The notice
required Chapa to file a notification of late record within five days or to file the record by
December 6, 2019. On December 6, 2019, the reporter filed a notification of late record,
requesting an extension of time until December 16, 2019 to file the record.

        We grant the motion and order the record due December 16, 2019. Given the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We order the clerk of this court to serve a copy of this order on the trial court. See
TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed”).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court